NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIESLAWS.

 

 

ROCKY MOUNTAIN HIGH BRANDS, INC.

 

 

CONVERTIBLE NOTE

 

 

Issuance Date: June 29,2017

Note No RMHB-1

 

Original Principal Amount: $130,000

Consideration Paid at Close: $130,000

 

 

 

FOR VALUE RECEIVED, Rocky Mountain High Brands, Inc., a Nevada corporation with
a par value of $0.001 per common share ("Par Value") (the "Company"), hereby
promises to pay to the order of Lucas Hoppel or registered assigns (the
"Holder") the amount set out above as the Original Principal Amount (as reduced
pursuant to the terms hereof pursuant to redemption, conversion or otherwise,
the "Principal") when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest ("Interest") on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
"Issuance Date") until the same becomes due and payable, upon the Maturity Date
or acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).

 

The Original Principal Amount is $130,000 (one hundred thirty thousand) plus
accrued and unpaid interest and any other fees. The Consideration is$130,000
(one hundred thirty thousand) payable by wire transfer. The Holder shall pay
$130,000 of Consideration upon closing of this Note. For purposes hereof, the
term "Outstanding Balance" means the Original Principal Amount, as reduced or
increased, as the case may be, pursuant to the terms hereof for conversion,
breach hereof or otherwise, plus any accrued but unpaid interest, collection and
enforcements costs, and any other fees, penalties, damages or charges incurred
under this Note.

 

(1)                GENERAL TERMS

 

(a)                 Payment of Principal. The "Maturity Date" shall be two years
from the date of each payment of Consideration, as may be extended at the option
of the Holder in the event that, and for so long as, an Event of Default (as
defined below) shall not have occurred and be continuing on the Maturity Date
(as may be extended pursuant to this Section 1) or any event shall not have
occurred and be continuing on the Maturity Date (as may be extended pursuant to
this Section I) that with the passage of time and the failure to cure would
result in an Event of Default.

 

 

(b)                 Interest. A simple interest charge of eight percent
(8%)("Interest Rate") per annum shall be applied to the Outstanding Balance.
Interest hereunder shall be paid on the Maturity Date (or sooner as provided
herein) to the Holder or its assignee in whose name this Note is

 

 1 

 

 

registered on the records of the Company regarding registration and transfers of
Notes in cash or converted into Common Stock at the Conversion Price provided
the Equity Conditions are satisfied.

 

(c)Security. This Note shall not be secured by any collateral or any assets

pledged to the Holder

 

(2)EVENTS OF DEFAULT.

 

(a)                 An "Event of Default", wherever used herein, means any one
of the following events (whatever the reason and whether it shall be voluntary
or involuntary or effected by operation of law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

(i)                  The Company's failure to pay to the Holder any amount of
Principal, Interest, or other amounts when and as due under this Note
(including, without limitation, the Company's failure to pay any redemption
payments or amounts hereunder);

 

(ii)A Conversion Failure as defined in section 3(b)(ii)

 

(iii)                The Company or any subsidiary of the Company shall
commence, or there shall be commenced against the Company or any subsidiary of
the Company under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company or any subsidiary
of the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary of the Company or there is
commenced against the Company or any subsidiary of the Company any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 61 days; or the Company or any subsidiary of the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any
subsidiary of the Company suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty one (61)
days; or the Company or any subsidiary of the Company makes a general assignment
for the benefit of creditors; or the Company or any subsidiary of the Company
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; or the Company or any subsidiary
of the Company shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
subsidiary of the Company shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Company or any subsidiary of the
Company for the purpose of effecting any of the foregoing;

 

 

(iv)               The Common Stock is suspended or delisted for trading on the
Over the Counter OTCQB or OTC Pink tiers of the electronic over-the-counter
market operated by OTC Markets Group, Inc. (the "Primary Market").

 

(v)

"DWAC/FAST" electronic transfer.

The Company loses its ability to deliver shares via



2

 2 

 

(vi)The Company loses its status as "DTC Eligible."

 

(vii)             The Company shall become late or delinquent in its filing
requirements as a fully-reporting issuer registered with the Securities &
Exchange Commission.

 

(viii)         The Company shall fail to reserve and keep available out of its
authorized Common Stock three times the number of shares of Common Stock
issuable upon conversion of all outstanding amounts under this Note at the
Conversion Price (as defined below).

 

(ix)               The Company shall fail to meet all requirements to satisfy
the availability of Rule 144 to the Investor or its assigns including but not
limited to timely fulfillment of its filing requirements as a fully-reporting
issuer registered with the SEC, requirements for XBRL filings, and requirements
for disclosure of financial statements on its website.

 

(b)       Upon the occurrence of any Event of Default, the Company shall be
entitled to receive a notice of default and have ten days to cure the default.
In the event that the Company does not cure the default within the cure period,
the Outstanding Balance shall immediately and automatically increase to 120% of
the Outstanding Balance immediately prior to the occurrence of the Event of
Default (the "Default Sum"). Upon the occurrence of any Event of Default, the
Note shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
the Outstanding Balance, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be
entitled to exercise all other rights and remedies available at law or in
equity.

 

(3)                CONVERSION OF NOTE. This Note shall be convertible into
shares of the Company's Common Stock, on the terms and conditions set forth in
this Section 3.

 

(a)                 Conversion Right. Subject to the provisions of Section 3(c),
at any time or times on or after the Issuance Date, the Holder shall be entitled
to convert any portion of the outstanding and unpaid Conversion Amount (as
defined below) into fully paid and nonassessable shares of Common Stock in
accordance with Section 3(b), at the Conversion Price (as defined below). The
number of shares of Common Stock issuable upon conversion of any Conversion
Amount pursuant to this Section 3(a) shall be equal to the quotient of dividing
the Conversion Amount by the Conversion Price. The Company shall not issue any
fraction of a share of Common Stock upon any conversion. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all transfer agent fees, legal fees, costs
and any other fees or costs that may be incurred or charged in connection with
the issuance of shares of the Company's Common Stock to the Holder arising out
of or relating to the conversion of this Note.

 

 3 

 

 

(i)                   "Conversion Amount" means the portion of the Original
Principal Amount and Interest to be converted, plus any penalties, redeemed or
otherwise with respect to which this determination is being made.

 

(ii)                 "Conversion Price" shall equal 50% of the lowest closing
price occurring during the ten (10) consecutive Trading Days immediately
preceding the applicable Conversion Date on which the Holder elects to convert
all or part of this Note, subject to adjustment as provided in this Note.

 

(b)Mechanics of Conversion.

 

(i)                  Optional Conversion* To convert any Conversion Amount into
shares of Common Stock on any date (a "Conversion Date"), the Holder shall (A)
transmit by email, facsimile (or otherwise deliver), for receipt on or prior to
11:59 p.m., New York, NY Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit A (the "Conversion Notice") to
the Company. On or before the third Business Day following the date of receipt
of a Conversion Notice (the "Share Delivery Date"), the Company shall (A) if
legends are not required to be placed on certificates of Common Stock pursuant
to the then existing provisions of Rule 144 of the Securities Act of 1933 ("Rule
144") and provided that the Transfer Agent is participating in the Depository
Trust Company's ("OTC") Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with OTC through its Deposit
Withdrawal Agent Commission system or (B) if the Transfer Agent is not
participating in the OTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant the Rule 144. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall, upon request of the Holder, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission ofa Conversion Notice.

 

(ii)                  Company's Failure to Timely Convert. If within three (3)
Trading Days after the Company's receipt of the facsimile or email copy of a
Conversion Notice, and as a result of any act or omission on the part of the
Company or its agents, the Company shall fail to issue and deliver to Holder via
"DWAC/FAST" electronic transfer the number of shares of Common Stock to which
the Holder is entitled upon such holder's conversion of any Conversion Amount (a
"Conversion Failure"), the Original Principal Amount of the Note shall increase
by $2,000 per day until the Company issues and delivers a certificate to the
Holder or credit the Holder's balance account with OTC for the number of shares
of Common Stock to which the Holder is entitled upon such holder's conversion of
any Conversion Amount (under Holder's and Company's expectation that any damages
will tack back to the Issuance Date). Company will not be subject to any
penalties once its transfer agent processes the shares to the DWAC system. If
the Company fails to deliver shares in accordance with the timeframe stated in
this Section, resulting in a Conversion Failure, the Holder, at any time prior
to selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded conversion amount returned to the Outstanding Balance with the
rescinded conversion shares returned to the Company (under Holder's and
Company's expectations that any returned conversion amounts will tack back to
the original date of the Note).

 

 

(iii)               OTC Eligibility & Sub-Penny. If the Company fails to
maintain its status as "OTC Eligible" for any reason, or, if the effective
Conversion Price as calculated in Section 3(a)(ii) is less than $0.01 at any
time (regardless of whether or not a Conversion Notice has been submitted

 

 4 

 

 

to the Company), the Principal Amount of the Note shall increase by ten thousand
dollars ($10,000) (under Holder's and Company's expectation that any Principal
Amount increase will tack back to the Issuance Date). In addition, the
Conversion Price shall be permanently redefined to equal the lesser of (a) $0.01
or

(b)50% of the lowest trade occurring during the twenty-five (25) consecutive
Trading Days immediately preceding the applicable Conversion Date on which the
Holder elects to convert all or part of this Note, subject to adjustment as
provided in this Note.

 

(iv)                Par Value True-Up. In the event that the Conversion Price is
less than Par Value on the Conversion Date, the Holder may elect to submit a
Conversion Notice (attached hereto as Exhibit A) with a conversion price equal
to the Company's Par Value. In addition, upon written notice from the Holder in
the form attached hereto as Exhibit B (the "True-Up Notice"), the Holder may
require the Company, at the Holder's election, to either (A) issue and deliver
to the Holder a number of shares of Common Stock as equals (X) the Conversion
Amount divided by 60% of the lowest trade occurring during the twenty five (25)
consecutive Trading Days immediately preceding the applicable Conversion Date,
less (Y) the Conversion Amount divided by the Par Value (Any additional shares
of Common Stock issuable pursuant to this Section 3(b)(v) shall be referred to
herein as "True-Up Shares"), or (B) add to the Outstanding Balance a dollar
amount equal to the number of True-Up Shares (as calculated above) multiplied by
the high trade price on the Conversion Date (Any dollar amount added to the
Outstanding Balance pursuant to this Section 3(b)(v) shall be referred to herein
as the "True-Up Balance") (under Holder's and the Company's expectation that any
True-Up Balance amounts will tack back to the Issuance Date).

 

(v)                 Book-Entry. Notwithstanding anything to the contrary set
forth herein, upon conversion of any portion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal and Interest converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company , so as not to require physical
surrender of this Note upon conversion.

 

(c)Limitations on Conversions orTrading.

 

(i)                   Beneficial Ownership. The Company shall not effect any
conversions of this Note and the Holder shall not have the right to convert any
portion of this Note or receive shares of Common Stock as payment of interest
hereunder to the extent that after giving effect to such conversion or receipt
of such interest payment, the Holder, together with any affiliate thereof, would
beneficially own (as determined in accordance with Section 13(d) of the Exchange
Act and the rules promulgated thereunder) in excess of 4.99% of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion or receipt of shares as payment of interest. Since the Holder will
not be obligated to report to the Company the number of shares of Common Stock
it may hold at the time of a conversion hereunder, unless the conversion at
issue would result in the issuance of shares of Common Stock in excess of 4.99%
of the then outstanding shares of Common Stock without regard to any other
shares which may be beneficially owned by the Holder or an affiliate thereof,
the Holder shall have the authority and obligation to determine whether the
restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of this Note is convertible shall be the responsibility and
obligation of the Holder. If the Holder has delivered a Conversion Notice for a
principal amount of this Note that, without regard to any other shares that the
Holder or its affiliates may beneficially own, would result in the issuance in
excess of the permitted amount hereunder, the Company shall notify the Holder of
this fact and shall honor the conversion for the maximum principal amount
permitted to be converted on such Conversion Date in accordance with Section
3(a) and, any principal amount tendered for conversion in excess of the
permitted amount hereunder shall remain outstanding under this Note. In the
event that the Market Capitalization of the Company falls below

$2,500,000, the term "4.99%" above shall be permanently replaced with "9.99%".
"Market Capitalization" shall be defined as the product of (a) the closing price
of the Common Stock of the Common stock multiplied by (b) the number of shares
of Common Stock outstanding as reported on the Company's most recently filed
Form 10-K or Form 10-Q. The provisions of this Section may be waived by Holder
upon not less than 65 days prior written notification to the Company.

 

(ii)                 Capitalization. So long as this as this Note is
outstanding, upon written request of the Holder, the Company shall furnish to
the Holder the then-current number of common shares issued and outstanding, the
then-current number of common shares authorized, and the then-current number of
shares reserved for third parties.

 

{d) Other Provisions.

 

(i)                  Share Reservation. The Company shall at all times reserve
and keep available out of its authorized Common Stock a number of shares equal
to at least 3 (three) times the full number of shares of Common Stock issuable
upon conversion of all outstanding amounts under this Note; and within 3 (three)
Business Days following the receipt by the Company of a Holder's notice that
such minimum number of shares of Common Stock is not so reserved, the Company
shall promptly reserve a sufficient number of shares of Common Stock to comply
with such requirement. The Company will at all times reserve at least 10,000,000
shares of Common Stock for conversion.

 

(ii)                                                                                                                
Prepayment+ During the first 150 days this Note is in effect, upon 10 business
days' notice to Holder ("Notice Period"}, the Company may redeem this Note by
paying to the Holder an amount as follows ("Redemption Amount"): (i) if the
redemption is within the first 30 days this Note is in effect, then for an
amount equal to 120% of the Outstanding Balance of this Note along with any
interest that has accrued during that period, (ii) if the redemption is on or
between the 31st and 60th day this Note is in effect, then for an amount equal
to 125% of the Outstanding Balance of this Note along with any accrued interest,
(iii) if the redemption is on or between the 61st and 90th day this Note is in
effect, then for an amount equal to 130% of the Outstanding Balance of this Note
along with any accrued interest., (iv) if the redemption is on or between the
90th and 121st day this Note is in effect, then for an amount equal to 135% of
the Outstanding Balance of this Note along with any accrued interest. (v) if the
redemption is on or between the 1211st and 150th day this Note is in effect,
then for an amount equal to 140% of the Outstanding Balance of this Note along
with any accrued interest. This Note may not be redeemed after 150 days without
written consent of the Holder. The redemption must be closed and paid for within
5 business days following the Notice Period or the redemption will be invalid
and the Company may not redeem this Note. The Holder may convert this Note
pursuant to the terms hereof at all times, including during the Notice Period,
until the Redemption Amount has been received in full.

 



nearest $0.0000 l or whole share.

(iii)

 

(iv)

(Intentionally Blank]

 

All calculations under this Section 3 shall be rounded up to the

 

 5 

 

 

(v)                 Nothing herein shall limit a Holder's right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company's failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 

(4)                 SECTION 3(A)(9) OR 3(A)(I0) TRANSACTION. So long as this
Note is outstanding, the Company shall not enter into any transaction or
arrangement structured in accordance with, based upon, or related or pursuant
to, in whole or in part, either Section 3(a)(9) of the Securities Act (a
"3(a)(9)Transaction") or Section 3(a)(l 0) of the Securities Act (a "3(a)( l 0)
Transaction"). In the event that the Company does enter into, or makes any
issuance of Common Stock related to a 3(a)(9) Transaction or a 3(a)(I0)
Transaction while this note is outstanding, a liquidated damages charge of 25%
of the outstanding principal balance of this Note, but not less than $25,000,
will be assessed and will become immediately due and payable to the Holder at
its election in the form of cash payment or addition to the balance of this
Note.

 

(5)                 PIGGYBACK REGISTRATION RIGHTS. The Company shall include on
the next registration statement the Company files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn), which
offers for re-sale any securities held by any other investor in the Company, all
shares issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 25% of the outstanding principal balance of this Note, but
not less than $25,000, being immediately due and payable to the Holder at its
election in the form of cash payment or addition to the balance of this Note.

 

(6)REISSUANCE OF THIS NOTE.

 

(a)                 Assignability. The Company may not assign this Note. This
Note will be binding upon the Company and its successors and will inure to the
benefit of the Holder and its successors and assigns and may be assigned by the
Holder to anyone of its choosing without Company's approval.

 

(b)                 Lost Stolen or Mutilated Note. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note
representing the outstanding Principal.

 



(7)                                                               NOTICES. Any
notices, consents, waivers or other communications required or permitted to be
given under the terms hereof must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) (iii) upon
receipt, when sent by email; or (iv) one (1) Trading Day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communication and shall be those set forth in the communications and
documents that each party has provided the other immediately preceding the
issuance of this Note or at such other address and/or facsimile number and/or to
the attention of such other person as the recipient patty has specified by
written notice given to each ot her party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (i) given by the
recipient of such notice, consent, waiver or other communication, ( ii)
mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (i ii) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of persona] service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause ( i), ( ii) or (iii) above, respectively.

 

 

The addresses for such communications shall be:

 

If to the Company, to:

 

Rocky Mountain High Brands, Inc. 9101 LBJ Freeway, Suite 200 Dallas , TX 75243

 

Michael Welch 

Email: Michael@ rockymountainhighbrands.com

 

Jens Mielke 

Jens @rockymountainhighbrands.com

 

 

If to the Holder: Lucas Hoppel

295 Palmas Inn Way Ste 104 PMB 346

Humacao, PR 00791

Email: Luke @ LukeHoppeI.com

 



 

(8)                 APPLICABLE LAW AND VENUE. This Note shall be governed by and
construed in accordance with the laws of the State of Nevada , without giving
effect to conflicts of laws thereof. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the city and county of San Diego, in the State of California. Both parties
and the individuals signing this Agreement agree to submit to the jurisdiction
of such courts.

 

(9)                 WAIVER. Any waiver by the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Holder to insist upon strict adherence to any term
of this Note on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Note. Any waiver must be in writing.

 6 

 

 

(10)             LIQUIDATED DAMAGES. Holder and Company agree that in the event
Company fails to comply with any of the terms or provisions of this Note,
Holder's damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties' inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Holder and Company agree that any fees, balance adjustments,
default interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Holder's and Company's expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144).

 

[Signature Page Follows]

 

 7 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.

 

 



 COMPANY:

 

 Rocky Mountain High Brands, Inc.

.

 



By:/.s.

 Name: Michael Welch

 Title: President & Chief Executive Officer

 

 HOLDER:

 Lucas Hoppel

 

 

 

 [Signature Page to Convertible Note No. RMHB-1]

 8 

 

EXHIBIT A CONVERSION NOTICE

 

[Company Contact, Position]

 

 

 

The undersigned hereby elects to convert a portion of the $________ Convertible
Note _ issued to Lucas Hoppel on; into Shares of Common Stock of

according to the conditions set forth in such Note as of the date written below.

 

 

By accepting this notice of conversion, you are acknowledging that the number of
shares to be delivered represents less than 10% (ten percent) of the common
stock outstanding. If the number of shares to be delivered represents more than
9.99%ofthecommon stock outstanding, this conversion notice shall immediately
automatically extinguish and debenture Holder must be immediately notified.

 

 

Date of Conversion: Conversion Amount: Conversion Price: Shares to be Delivered:

 

 

Shares delivered in name of:

Lucas Hoppel

Signature:.s._________________________

 

 



 9 

 

 

 

EXHIBIT B

TRUE-UP NOTICE

 

 

[Company Contact, Position] [Company Name]

[Company Address] [Contact Email Address}

 

 

The undersigned hereby gives notice to [COMPANY NAME], a corporation (the
"Company"),

pursuant to that certain Note dated _________. 2017, by and between the Company
and the Holder (the "Note"), that the Holder elects to:

 

Receive fully paid and non-assessable True-Up Shares pursuant to Section 3(b)(v)
of the Note (such Additional Origination Shares shall be calculated as set forth
below), or

 

Add to the Outstanding Balance a dollar amount equal to the True-Up Amount (such
True-Up Amount shall be calculated as set forth below).

 

 

The number of True-Up Shares Holder is entitled to receive is calculated as
follows:

 

Conversion Amount ($_) / _% of the lowest trade occurring during the
L)consecutive

Trading Days immediately preceding the applicable Conversion Date ($_._) -
Conversion Amount ($_) divided by the Par Value ($_._) =

True-Up Shares

 

The amount of True-Up Balance to be added to the Outstanding Balance is
calculated as follows:

 

Number of True-Up Shares ( ) *high trade price on the Conversion Date ($_._)=

 

True-Up Balance

 

 

Shares delivered in name of: Lucas Hoppel

 

 

 

Signature:

 

 

By: Lucas Hoppel

 

 

 10 

 



 

 

 

 

 

 

 

 

 

 

